Citation Nr: 0411097	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  00-19 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice-connected pension benefits.  



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel










INTRODUCTION

The veteran served on active duty from February 1969 to February 
1971, all of which is considered service performed during a period 
of war.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, Puerto Rico, which denied the benefits sought on appeal.  It 
is noted that the veteran requested a personal hearing before an 
RO hearing officer in his VA Form 9, Appeal to Board of Veterans' 
Appeals, filed in September 2000, but withdrew that request in a 
written communication submitted to the RO in April 2001.  As such, 
this matter is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.

2.  The veteran served honorably for two years during a period of 
war.

3.  The veteran's alcohol dependence and alcohol-induced 
depressive disorder are results of his own willful misconduct and 
are not rated for purposes of determining entitlement to VA 
pension benefits.

4.  The veteran has a total combined disability rating from 
nonservice-connected disabilities of 50 percent, which does not 
meet the threshold requirements for nonservice-connected 
disability pension based on individual unemployability.

5.  The veteran is fifty-five years old with a high school 
education and past work history as a driver.

6.  The veteran is not permanently and totally disabled from 
disability not the result of his own willful misconduct.


CONCLUSION OF LAW

Criteria for nonservice-connected pension benefits have not been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301, 3.321(b)(2), 3.342, 4.1-4.17, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Board notes at the outset of this decision that it has given 
consideration to the provisions of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) 
which includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to substantiate 
a claim for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the development 
of a claim.  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the VCAA, the 
implementing regulations, the United States Court of Appeals for 
the Federal Circuit's (Federal Circuit) decisions in Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which 
invalidated portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which addressed the timing and content of 
proper VCAA notice.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed immediately 
below, that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made in November 1999, prior to 
the enactment of the VCAA, and the VCAA notice was given to the 
veteran in April 2002.  The Board, however, finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.   

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Although the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  The Court in Pelegrini 
found, on the one hand, that the failure to provide the notice 
until after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse decision, as 
well as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every similar case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice would be 
to vacate all prior adjudications, as well as to nullify the 
notice of disagreement and substantive appeal that were filed by 
the veteran to perfect the appeal to the Board.  This is not a 
reasonable construction of Section 5103(a).  Additionally, there 
is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court 
because otherwise it would not have taken "due account of the rule 
of prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 535 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. Section 7104(a), all questions in a matter which are 
subject to decision by the Secretary under 38 U.S.C. Section 
511(a) shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with respect 
to claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
because an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  That said, there is simply no "adverse 
determination," as discussed by the Court in Pelegrini, for the 
veteran to overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  The VCAA 
requires that the duty to notify is satisfied and that claimants 
be given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the VCAA 
notice was harmless error.  Although the notice provided to the 
veteran was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the transfer 
and certification of the veteran's case to the Board and the 
content of the notice fully complied with the requirements of 38 
U.S.C. Section 5103(a) and 38 C.F.R. Section 3.159(b).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond to 
VA notices.  Therefore, notwithstanding Pelegrini, the Board finds 
that it is not prejudicial error to decide this appeal at this 
time.  
 
VA has a duty under the VCAA to notify an appellant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of the 
VCAA specifically and in detail in a letter dated in April 2002.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. Section 
5103 in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The April 2002 letter stated that 
the evidence needed to substantiate the veteran's claim was, among 
other things, evidence that he was so disabled from permanent 
disabilities that he could not work on a regular basis, VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and the veteran is responsible 
for supplying VA with sufficient information to obtain relevant 
records on his behalf and is ultimately responsible for submitting 
all relevant evidence not in the possession of a Federal 
department or agency.  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.  

The VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate his or 
her claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim.  After reviewing the record, the 
Board finds that VA has complied with the VCAA's duty to assist by 
aiding the veteran in obtaining medical evidence and affording him 
physical examinations.  It appears that all known and available 
medical records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, and 
the veteran does not appear to contend otherwise.  In fact, the 
veteran stated in May 2002 that he did not have any additional 
evidence to submit.  Furthermore, the veteran was given the 
opportunity to testify before an RO hearing officer and/or the 
Board, but declined to do so.  He has, however, actively 
participated in the development of his claim.  Thus, the Board 
finds that VA has done everything reasonably possible to notify 
and to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
implementing regulations.  

II.  Nonservice-connected Pension Benefits

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. Section 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful misconduct, 
pension benefits as prescribed by law.  A veteran meets the 
service requirements if he served in the active military, naval, 
or air service for ninety days or more during a period of war.  
See 38 U.S.C.A. § 1521.  For the purposes of pension benefits, a 
person shall be considered to be permanently and totally disabled 
if such person is unemployable as a result of disability 
reasonably certain to continue throughout the life of the disabled 
person, or is suffering from, (1) any disability which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue throughout 
the life of the disabled person; or (2) any disease or disorder 
determined by the VA Secretary to be of such a nature or extent as 
to justify a determination that persons suffering therefrom are 
permanently and totally disabled.  See 38 U.S.C.A. § 1502.

Disability pension is not payable for any condition due to the 
veteran's own willful misconduct.  The simple drinking of 
alcoholic beverage is not of itself willful misconduct.  If, in 
the drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in disability, 
the disability will be considered the result of the person's 
willful misconduct.  See 38 C.F.R. § 3.301(b) and (c)(2).

All veterans who are basically eligible for pension benefits and 
who are unable to secure and follow a substantially gainful 
occupation by reason of disabilities which are likely to be 
permanent shall be rated as permanently and totally disabled.  For 
the purpose of pension, the permanence of the percentage 
requirements of 38 C.F.R. Section 4.16 is a requisite.  When the 
percentage requirements are met, and the disabilities involved are 
of a permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to secure or 
follow substantially gainful employment by reason of such 
disability.  Prior employment or unemployment status is immaterial 
if in the judgment of the rating board the veteran's disabilities 
render him or her unemployable.  See 38 C.F.R. § 4.17.  

The percentage requirements of 38 C.F.R. Section 4.16 are as 
follows:  if there is only one disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one disability ratable at 40 
percent or more with sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that the claimant does 
not meet the disability requirements based on the percentage 
standards of 38 C.F.R. Section 4.16 but is found to be 
unemployable by reason of his disabilities, age, occupational 
background and other related factors, a permanent and total 
disability rating for pension purposes may be assigned on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(2).

The evidence of record shows that the veteran served honorably for 
two years during the Vietnam era.  As such, he served during a 
period of war and meets the basic service requirements for VA 
pension benefits.  

The veteran filed an application for VA pension benefits in 
September 1999, asserting that he had been unable to work due to 
disability since December 1998.  He reported that he was born in 
January 1949, had a high school education, and last worked as a 
driver.  The veteran stated that his disabilities were arthritis 
of the back, neck and extremities, and depression.  With the 
veteran's application, he submitted copies of treatment records 
dated from 1991 to 1999 reflecting complaints of cervical and low 
back pain, treatment for the detoxification from alcohol, and 
diagnoses of alcohol dependence and anxiety.

In October 1999, the veteran underwent various VA examinations and 
was found to have an Axis I diagnosis of alcohol dependence, a 
Global Assessment of Functioning score of 65, and diagnoses of 
cervical and lumbar spondylosis and myositis, osteoarthritis of 
both hands, and a history of hepatitis.  The veteran had painful 
but full range of motion in all joints of the hands and flexion of 
his lumbar spine to 65 degrees, at which point it apparently 
became painful; he also had extension in the lumbar spine to 20 
degrees, bilateral lateral bending to 20 degrees, and rotation to 
both sides of 25 degrees.

VA treatment records dated in 1999 and 2000 reflect continued 
abuse of alcohol, treatment for same, and Global Assessment of 
Functioning scores ranging from 40 to 60.  Private treatment 
records dated in November 2001 show that the veteran had 
complaints of chest pain and was treated for coronary artery 
disease, hypertension and angina pectoris.

In August 2003, the veteran underwent VA heart examination and a 
review of electronic treatment records by the examiner revealed 
that the veteran had experienced a myocardial infarction in 
December 2001 and undergone successful angioplasty in January 
2002.  He complained of chest pains and dyspnea upon moderate 
exertion and leg pain with minimal walking.  Blood pressure 
readings were 110/70 and 120/80; heart rate was 84 beats per 
minute; respiratory rate was 15 breaths per minute.  The veteran 
was found to be well-nourished and well-developed in no apparent 
distress.  He had a regular heart rhythm with no edema, cyanosis 
or evidence of congestive heart failure.  The veteran underwent 
electrocardiogram and it was interpreted as normal.  Clinical 
testing also resulted in a finding of a metabolic equivalent (MET) 
workload of 7.

The veteran underwent VA psychiatric examination in September 2003 
and related non-compliance with his cardiac medication and the 
continued abuse of alcohol, drinking brandy and beer each morning 
due to anxiety.  He complained of feeling sad, depressed, 
irritable, and anxious, with insomnia and loss of appetite.  Upon 
examination, the veteran's thought processes were determined to be 
coherent and logical, there was no evidence of delusions or 
hallucinations, and the veteran did not describe any phobias, 
obsessions, panic attacks, or suicidal ideas.  His mood was 
depressed and anxious, his affect was broad and appropriate, and 
there was no evidence of inappropriate behavior.  Axis I diagnoses 
of alcohol dependence and alcohol-induced depression were rendered 
and a Global Assessment of Functioning score of 50 was assigned.  
The examiner opined that signs and symptoms described interfered 
with the veteran's employment and social functioning, but that he 
was able to maintain his basic activities of daily living.

Also in September 2003, the veteran underwent VA orthopedic 
examination.  He complained of neck pain radiating into both 
shoulders, non-radiating lumbar pain, bilateral calf cramping, 
difficulty closing his hands, and handgrip weakness.  The veteran 
related being able to perform all activities of daily living 
notwithstanding the reported pain.  There was no obvious spine 
deformity on examination and the range of motion in the veteran's 
cervical spine was found to be flexion from 0 to 40 degrees, 
extension from 0 to 45 degrees, 0 to 45 degrees of rotation to the 
right, 0 to 30 degrees of rotation to the left, 0 to 45 degrees of 
lateral bending to the right, and 0 to 40 degrees of lateral 
bending to the left, with the most discomfort being experienced 
with rotation and lateral bending.  The range of motion in the 
lumbar spine was 0 to 80 degrees of flexion, 0 to 30 degrees of 
extension, 0 to 20 degrees bilateral rotation, and 0 to 35 degrees 
lateral bending to the right and 0 to 30 degrees lateral bending 
to the left, with the most discomfort being experienced with 
flexion.  There was tenderness of the lumbosacral spine area, but 
no evidence of additional limitation in motion or function.  The 
veteran had a full range of motion in all joints in both hands, 
but it was difficult for him to complete a full handgrip in the 
right hand; he also had 4/5 grip strength in the right hand.  X-
ray studies from October 1999 were reviewed and the examiner 
diagnosed myositis of the lumbar and cervical spine, spondylosis 
of the lumbar and cervical spine, and arthritis of both hands.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to determine if 
the veteran meets the percentage standards of the schedule, each 
disability must be considered with respect to the applicable 
diagnostic codes and assigned a disability rating.  

With respect to the veteran's coronary artery disease, Diagnostic 
Code 7005, found at 38 C.F.R. Section 4.104, was considered.  
Under Diagnostic Code 7005, a 10 percent evaluation is assigned 
when there is evidence of documented coronary artery disease 
resulting in a workload of greater than 7 METs but not greater 
than 10 METs or continuous medication required; a higher rating of 
30 percent is appropriate for assignment when there is evidence of 
workload greater than 5 METs but not greater than 7 METs resulting 
in dyspnea, fatigue, angina, dizziness, or synecope, or evidence 
of cardiac hypertrophy or dilatation on electrocardiogram or x-
ray; and, a 50 percent evaluation is assigned when there is 
evidence of more than one episode of acute congestive heart 
failure within the year or workload between 3 and 5 METs.  Thus, 
given the evidence of record, the highest evaluation available to 
this veteran would be 30 percent as his workload reading was 7 
METs and he related complaints of dyspnea with exertion.

Degenerative arthritis established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003 of 38 C.F.R. 
Section 4.71a.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, involvement of two or more major joints or two or more 
minor joint groups with occasional incapacitating exacerbations 
shall be rated as 20 percent disabling, and involvement of two or 
more major joints or two or more minor joint groups without 
occasional incapacitating exacerbations shall be rated as 10 
percent disabling.  The 20 percent and 10 percent ratings based on 
x-ray findings without limitation of motion will not be combined 
with ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

As outlined above, the veteran does not have limitation of motion 
in his hands, but he does experience limitation of motion in his 
cervical and lumbar spine.  With respect to the veteran's hands, 
absent evidence of limitation of motion and incapacitating 
exacerbations, the 10 percent evaluation under Diagnostic Code 
5003 is the most favorable evaluation available for assignment.  
With respect to the spinal disabilities, the Board must consider 
rating criteria in effect at the time the veteran filed his 
application as well as rating criteria that became effective 
September 26, 2003.

The new regulations allow for the assignment of a 10 percent 
rating under a general rating formula for diseases and injuries of 
the spine if there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, and 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees.  The evidence of record reflects that 
this is the level of disability for both the veteran's lumbar 
spine disability and cervical spine disability.  As such, under 
the current regulations, the appropriate evaluation for assignment 
is 10 percent for each disability.  It is noted that ratings are 
not available for assignment under the current formula for rating 
intervertebral disc syndrome because there is no evidence of 
incapacitating symptom episodes.

Using the rating criteria in effect prior to the recent change, 
lumbar disability is evaluated under Diagnostic Code 5292 based on 
limitation of motion.  Specifically, a 10 percent evaluation is 
assigned when there is evidence of slight limitation, a 20 percent 
evaluation is assigned for moderate limitation, and a 40 percent 
evaluation is assigned for severe limitation.  Diagnostic Code 
5290 allows for a 10 percent evaluation when there is evidence of 
slight cervical limitation of motion, a 20 percent evaluation when 
there is moderate cervical limitation, and a 30 percent evaluation 
is assigned when there is evidence of severe cervical spine 
limitation of motion.  

Given the evidence of record, the Board finds that the veteran has 
slight limitation of motion in his cervical spine and slight 
limitation of motion in his lumbar spine.  Accordingly, under the 
rating schedule in effect at the time the veteran filed his 
application for benefits, 10 percent ratings are available for 
assignment for each of his spinal disabilities.  Therefore, 
considering both the old and the new rating criteria, the most 
favorable evaluations available for assignment are a 10 percent 
rating for cervical disability and a 10 percent rating for lumbar 
disability.

38 C.F.R. Sections 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 9 
Vet. App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, the 
veteran's reports of pain have been considered in conjunction with 
the Board's review of the limitation of motion diagnostic codes.  
Because the veteran has related being able to perform all 
activities of daily living notwithstanding his reported pain and 
there has been no finding of additional disability due to pain, 
the Board finds that the 10 percent evaluations assigned for the 
veteran's hand and spinal disabilities are appropriate.

As for the veteran's psychiatric disability, the Board finds that 
alcohol dependence and alcohol-induced depressive disorder are the 
results of the veteran's own willful misconduct as they are the 
proximate results of his consuming alcoholic beverage for the 
purpose of enjoying its effect.  As such, the disabilities are not 
to be rated with respect to eligibility for VA pension benefits.  
See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.1(n), 3.301, 3.342.  There 
is no other evidence of psychiatric disability.

38 C.F.R. Section 4.25 sets forth a combined ratings table to be 
used to determine a total combined rating of all disabilities.  If 
the veteran's coronary artery disease is rated as 30 percent 
disabling, his arthritis of the hands is rated as 10 percent 
disabling, his lumbar spine disability is rated as 10 percent 
disabling, and his cervical spine disability is rated as 10 
percent disabling, the total combined rating is 50 percent.  Thus, 
the veteran does not meet the percentage standards of the rating 
schedule and a total rating under 38 C.F.R. Section 4.17 is not 
for assignment.  As such, the Board considered whether an extra-
schedular evaluation may be assigned under 38 C.F.R. Section 
3.321(b)(2).

The veteran is fifty-five years old with a high school education 
and past work history as a driver.  He asserts that he is totally 
unemployable because of his nonservice-connected disabilities, but 
he has not identified any evidence to support a finding that he is 
unemployable for any reason other than his continued alcohol 
abuse.  The Board does not doubt that limitation caused by 
musculoskeletal pain and coronary artery disease would have an 
adverse impact on employability; however, loss of industrial 
capacity was the principal factor considered when making the above 
assignments of disability ratings and is the principal factor when 
determining employability.  38 C.F.R. Section 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are impaired].  
Accordingly, the record does not reflect that the veteran is 
permanently and totally disabled as a result of nonservice-
connected disability not the result of his own misconduct.  The 
record clearly shows that but for the veteran's alcohol 
dependence, he maintains at least fifty percent industrial 
capacity and would not be totally unemployable.  Consequently, 
entitlement to nonservice-connected pension benefits is denied on 
an extra-schedular basis.

A basis upon which to establish entitlement to nonservice-
connected pension benefits not having been shown, the appeal is 
denied.  


ORDER

Entitlement to nonservice-connected pension benefits is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



